J-A07028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN ANDREW ANZALONE                       :
                                               :
                       Appellant               :   No. 1248 EDA 2021

         Appeal from the Judgment of Sentence Entered July 3, 2019
    In the Court of Common Pleas of Montgomery County Criminal Division
                      at No(s): CP-46-CR-0003506-2018


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.                              FILED JUNE 14, 2022

       John Andrew Anzalone appeals from the judgment of sentence imposed

after a jury convicted him of more than 30 counts of sex offenses, including

rape of a child, indecent assault, and involuntary deviate sexual intercourse

with a child.1 The charges arose from multiple instances of sexual abuse

perpetrated against his girlfriend’s daughters. He challenges the discretionary

aspects of his sentence. His claims are either waived or fail to present a

substantial question. We therefore affirm.


____________________________________________


1 The jury found him guilty of rape of a child, rape by forcible compulsion,
indecent assault without consent of other, involuntary deviate sexual
intercourse with a child, indecent assault by forcible compulsion, indecent
assault of a person less than 13 years of age, corruption of minors, unlawful
contact or communication with a minor, indecent assault of a person less than
16 years of age. See 18 Pa.C.S.A. §§ 3121(c), 3121(a)(1), 3126(a)(1),
3123(b), 3126(a)(2), 3126(a)(7), 6301(a)(1)(iii), 6318(a)(1), and
3126(a)(8), respectively.
J-A07028-22



        At Anzalone’s sentencing hearing, the trial court heard the testimony of

the child advocate counsel and guardian ad litem for the victims. The foster

mother for one of the victims also testified and read a statement by that

victim. Anzalone exercised his right to allocution and expressed his belief that

he had been a positive influence in the victims’ lives and a father figure to

them.

        Prior to imposing sentence, the court stated the following:


        The Court does have the benefit of a presentence investigation
        and report which I’ve carefully considered. I’ve also considered
        the [S]entencing [G]uidelines and the [S]entencing [C]ode
        together with the testimony at trial and the information supplied
        today, statements read into the record and the arguments of
        counsel and the defendant’s statement.

              Looking at the presentence investigation report for a
        moment, the defendant was 40 years old at the time of the report,
        born May 11, 1979. No dependents. The defendant’s prior record
        is set forth. He does have a conviction for simple assault and
        harassment and he was placed on probation for that. That is a
        crime of violence.

              His family situation and background is set forth at length in
        the report. I have considered that along with his physical and
        mental condition which is set forth in the report. In the report on
        Page 4 according to the evaluator at Specialized Counseling, the
        defendant was uncooperative with the psychosexual evaluation.
        He provided limited information. She suspected he was not being
        truthful with his responses. The defendant denied any drug
        problems. He said he never really had any kind of alcohol
        problems. His education is set forth in the report as is his work
        history. He did have a productive work history.

              The sentence that I will impose will be a consecutive
        sentence. There are many reasons for that and I’ll try to list them.
        Quite obviously, the overall gravity of the offense, the overall
        impact of these crimes on the victims and their family is


                                       -2-
J-A07028-22


      paramount. But I also note the prior conviction of a crime of
      violence. That’s significant.

            It can’t be overstated that these are extremely horrible acts
      committed repeatedly against children. So we’re talking about
      multiple victims, multiple crimes over a period of some number of
      years at different locations. Certainly, his crimes have had an
      extremely negative impact on these victims and their families. We
      heard the statements read in about the impact on the individual
      victims here. He has extremely damaged the lives of these
      children.

            Clearly, in my mind, he poses a clear and present danger to
      children. I also believe that children need to be protected from
      people like this who would think about sexually preying on
      children. The message must go out that this kind of criminal
      conduct will receive appropriate and significant punishment. Any
      lesser sentence would diminish the serious nature of this criminal
      conduct committed over a number of years.

            The sentence being consecutive is appropriate given the
      gravity of the crimes and the impact on the victims in the
      community and given the character and attitude of this defendant.

N.T., July 3, 2019, at 36-38.

      The court imposed a ten-year, mandatory minimum prison sentence for

each of the three convictions for rape of a child, and an additional ten-to-20-

year sentence of confinement for involuntary deviate sexual intercourse with

a child. Each of these four sentences fell within the standard guidelines range

for that offense, given Anzalone’s prior record score of zero. The court ran

these four terms consecutively and imposed concurrent terms on the

remaining counts. The aggregate sentence was 40 to 80 years’ confinement.

Defense counsel’s only objection at the sentencing hearing was to the

application of mandatory minimum sentences, claiming the relevant statutes

were unconstitutional. See id. at 15-16.


                                     -3-
J-A07028-22



        Following sentencing, Anzalone filed a motion for reconsideration. He

argued the court had abused its discretion in imposing consecutive sentences

and pointed out that his prior record score was zero. He also stated he

“believes that he did not adequately present himself and witnesses on his

behalf.” Motion for Reconsideration, July 10, 2019, at 2, ¶ 9. The court denied

the motion.

        After obtaining a nunc pro tunc direct appeal through a timely Post

Conviction Relief Act2 petition, Anzalone filed the instant timely appeal. He

poses his issues as follows: “Did the sentencing court abuse [its] discretion

when it imposed an excessive aggregate sentence involving the imposition of

consecutive mandatory sentences; failed to consider certain mitigating

factors; and considered impermissible factors[?]” Anzalone’s Br. at 2.

        Anazalone’s claims go to the discretionary aspects of his sentence, for

which there is no automatic right to appellate review. Commonwealth v.

Banks, 198 A.3d 391, 401 (Pa.Super. 2018). A defendant may obtain

appellate review of discretionary aspects of sentence only if: (1) the appeal is

timely; (2) the defendant preserved the issues below; (3) the defendant has

included Pa.R.A.P. 2119(f) statement in the brief to this Court; and (4) the

Rule 2119(f) statement raises a substantial question that the sentence is not

appropriate under the Sentencing Code or is contrary to fundamental

sentencing norms. Id.; Pa.R.A.P. 2119(f).

____________________________________________


2   See 42 Pa.C.S.A. §§ 9541-9546.

                                           -4-
J-A07028-22



      Although his appeal was timely, Anzalone did not preserve his claims

that the court failed to consider mitigating factors or that it considered

impermissible sentencing factors, either at his sentencing hearing or in his

post-sentence    motion.    These    claims   are   therefore    waived.   See

Commonwealth v. Lamonda, 52 A.3d 365, 371 (Pa.Super. 2012) (en banc)

(“Issues challenging the discretionary aspects of a sentence must be raised in

a post-sentence motion or by presenting the claim to the trial court during the

sentencing proceeding”) (citation omitted); Pa.R.A.P. 302(a) (“Issues not

raised in the trial court ware waived and cannot be raised for the first time on

appeal”).

      We now turn to Anzalone’s claim that his aggregate sentence is

excessive due to the court’s imposition of consecutive terms of confinement.

He preserved this claim in his post-sentence motion. He also includes a Rule

2119(f) statement in his brief. However, he fails to raise a substantial

question.

      To obtain review of discretionary aspects of a sentence, the appellant

must raise a substantial question that the sentence violates either the

Sentencing Code or any fundamental sentencing norm. Banks, 198 A.3d at

401. We make the substantial-question determination based solely on the

contents of the Rule 2119(f) statement. We may not consider the argument

portion of the brief. Commonwealth v. Provenzano, 50 A.3d 148, 154

(Pa.Super. 2012). Only if the appellant has raised a substantial question may




                                     -5-
J-A07028-22



we turn to the merits of whether the sentence is actually excessive.

Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa.Super. 2013).

      A sentencing court has discretion to run sentences consecutively, and

“a bald claim of excessiveness due to the consecutive nature of a sentence

will not raise a substantial question.” Dodge, 77 A.3d. at 1270. To raise a

substantial   question   regarding   consecutive,   guidelines   sentences,   the

appellant must articulate in the Rule 2119(f) statement that the sentence is

clearly unreasonable and excessive on its face in light of the criminal conduct

at issue in the case. Id. at 1269-70. “[T]he imposition of consecutive, rather

than concurrent, sentences may raise a substantial question in only the most

extreme circumstances, such as where the aggregate sentence is unduly

harsh, considering the nature of the crimes and the length of imprisonment.”

Lamonda, 52 A.3d at 372.

      In his Rule 2119(f) statement, Anzalone sets forth one sentence

explaining the reasons he believes we should allow the appeal: “Appellant

Anzalone claims that the court sentenced him to an unreasonably excessive

aggregate sentence involving the imposition of consecutive mandatory

sentences without consideration to certain mitigating factors such as his age,

but with consideration to impermissible sentencing factors such as sending a

message to the community.” Anzalone’s Br. at 5.

      As stated above, we cannot consider Anzalone’s claims that the court

failed to consider mitigating factors or considered any impermissible factors,

as they are waived. We are thus left with the bald assertion that “the court

                                      -6-
J-A07028-22



sentenced [him] to an unreasonably excessive aggregate sentence involving

the imposition of consecutive mandatory sentences[.]” Id. Anzalone fails to

set forth a contention that the consecutive nature of the sentences renders

the aggregate sentence excessive in view of the nature of the crimes, and the

aggregate sentence is not excessive on its face, given the number of crimes

and the lifelong impact of his crimes on the victims. He has therefore failed to

meet the standard required to articulate a substantial question that his

consecutive sentences add up to an excessive aggregate sentence. We will not

review this claim on its merits.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2022




                                     -7-